Citation Nr: 0922377	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-15 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for 
sinusitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to February 
1984 and from February 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In March 2009, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

Historically, the Board notes that in the November 2005 
rating decision, the RO granted service connection for 
fibroids and assigned a noncompensable rating, granted 
service connection for sinusitis and assigned a 
noncompensable rating, granted service connection for 
migraine headaches and assigned a noncompensable rating, 
denied entitlement to a TDIU, and denied service connection 
for each of the following:  eye disability, side pain, chest 
pain, frostbite of the right hand, frostbite of the feet, 
posttraumatic stress disorder (PTSD), dermatitis, and shin 
condition.

In a December 2005 notice of disagreement, the Veteran' 
expressed disagreement with the initial rating assigned for 
fibroids, sinusitis, and migraines.  She also disagreed with 
the denial of service connection for eye disability, side 
pain, chest pain, PTSD, dermatitis, shin condition, and 
entitlement to a TDIU.  

In a September 2006 statement, the Veteran expressed her wish 
to withdraw her claim for service connection for dermatitis 
and PTSD.  Additionally, she claimed entitlement to service 
connection for angioderma and anxiety/nervous disorder.  She 
also filed a pension claim.

Thereafter, in a December 2006 rating decision, a 10 percent 
rating for migraine headaches was assigned, based upon a 
finding of clear and unmistakable error (CUE) in the original 
rating decision.  Additionally, a 10 percent rating was 
assigned for fibroids because CUE was found in the original 
rating decision.  A decision was deferred on the issues of 
entitlement to service connection for angioderma, anxiety 
disorder and nervous disorder with depression, and 
nonservice-connected pension.

In an April 2007 statement of the case, the RO denied an 
increased rating (higher than 10 percent) for fibroids and 
for migraine headaches, denied a compensable rating for 
sinusitis, and denied service connection for eye disability, 
side pain, chest pain, and shin condition, and denied 
entitlement to a TDIU.

In May 2007 the Veteran filed a substantive appeal with 
respect to the issues of entitlement to a higher rating for 
migraine headaches and sinusitis, and entitlement to a TDIU.  

Thereafter, in a July 2007 rating decision, the RO increased 
the Veteran's disability rating for her service-connected 
narcolepsy to 40 percent, and denied service connection for 
anxiety/nervous disorder with depression, angioderma, and 
entitlement to a TDIU.

Finally, it appears as though the Veteran is raising a claim 
for service connection for fibromyalgia.  This issue is 
referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The Veteran's sinusitis is not manifested by polyps or 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side; there is also no 
evidence of any incapacitating episodes of sinusitis 
requiring prolonged antibiotic treatment, nor is there 
evidence of any non-incapacitating episodes characterized by 
headaches, pain, and purulent discharge or crusting.

2.  For the period prior to May 6, 2008, the Veteran's 
migraine headaches have been manifested by characteristic 
prostrating attacks averaging one in two months over the last 
several months; beginning on May 6, 2008, the Veteran's 
migraine headaches are manifested by characteristic 
prostrating attacks occurring on an average once a month over 
the last several months; there is no evidence of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability at any time 
during the initial evaluation period.

3.  The Veteran has been precluded from securing or following 
substantially gainful employment consistent with her 
education and industrial background since May 6, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for sinusitis have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.97, Diagnostic Code 6510-6514, 6522 (2008).

2.  The criteria for a rating in excess of 10 percent for 
migraine headaches have not been met for the period prior to 
May 6, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2008).

3.  The criteria for a 30 percent rating for migraine 
headaches have been met for the period beginning on May 6, 
2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2008).

3.  The criteria for entitlement to a TDIU were met as of May 
6, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, 487 F.3d 881.

In this case, in an August 2005 letter, which was issued 
prior to the decision on appeal, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate a claim for service connection and a claim 
for entitlement to a TDIU, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  Letters 
dated in December 2005, October 2006, and May 2008 provided 
examples of the types of evidence to submit to support the 
claims, and VA examinations addressed how the Veteran's 
symptoms impact her social and occupational activities.  
Finally, the October 2006 and May 2008 letters advised the 
Veteran of the types of evidence to submit, such as 
statements from her doctor, statements from other individuals 
describing their observations, or her own statement 
describing the symptoms, frequency, severity and additional 
disablement caused by her disabilities
In addition, the letters advised the Veteran of the type of 
evidence needed to establish a disability rating, including 
evidence addressing the impact of her conditions on 
employment and the severity and duration of her symptoms, and 
of the evidence the needed to establish an effective date.  
Id.  The Veteran was provided with the rating criteria to 
establish disability ratings for sinusitis and migraine 
headaches in the April 2007 statement of the case and the May 
2008 notice letter.  The claims were last readjudicated in 
August 2008.  Id.

In any event, the Veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for sinusitis and for migraine headaches.  In Dingess, the 
Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, No. 06-69 (U.S. Vet. 
App. Jan. 31, 2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as 
an original claim, rather than as one for an increased 
rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran's representative argued 
that the Veteran's sinusitis and migraine headaches warrant 
evaluations of 10 percent and 30 percent, respectively.   
Regarding her migraine headaches, the Veteran argued that she 
gets characteristic prostrating attacks once a month over the 
last several months.  This shows actual knowledge of the 
rating criteria.  There is no additional notice that should 
be provided and there is no indication that there is other 
evidence to obtain.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the claims, 
any question as to an effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Sinusitis

The Veteran's service-connected sinusitis is rated as 
noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6522.  
Under that code, a 10 percent evaluation is warranted for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A higher 
evaluation of 30 percent is not warranted unless polyps are 
present.  

The July 2008 VA examination notes erythematous mucosa with 
clear mucous stranding but no masses.  The assessment was 
torus palatine, allergic rhinitis.  Nasal steroids were 
given.  The report also indicates boggy nasal mucosa with no 
hypertrophy of the turbinates and coated with clear 
secretions.  Sinuses were non-tender.  

VA treatment records show continuous treatment for allergic 
rhinitis.  The Veteran uses nasal sprays and takes oral 
antihistamines.  A February 2007 VA treatment record 
indicates that examination of the nose revealed pink mucosa 
without drainage.   

At the Travel Board hearing the Veteran indicated that she 
has sinus headaches, constant drainage, and has been treated 
with antibiotics for sinusitis a couple of times in the past 
year.  

None of the medical evidence reveals greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  Moreover, nothing in the medical 
evidence reveals, nor does the Veteran allege, that she has 
polyps.  As such, a higher rating is not warranted under 
Diagnostic Code 6522.  

The Board has also considered whether the Veteran could 
receive a higher, compensable rating for her sinusitis under 
any other diagnostic code.  In this regard, the Board notes 
that under 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, 
sinusitis, a 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year, or; more than 
six non-incapacitating episodes.  A 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis or near constant sinusitis.  A note following 
the diagnostic code indicates that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.

With respect to whether the Veteran could receive a higher 
rating under Diagnostic Codes 6510-6514, the Board finds that 
despite the Veteran's contentions at the Travel Board 
hearing, the VA medical records do not show any treatment for 
sinusitis with antibiotics.  The treatment records also do 
not show any incapacitating episodes of sinusitis or symptoms 
of purulent discharge or crusting.  Consequently, there is no 
basis on which to award a compensable rating under the 
general rating criteria for evaluating sinusitis.  

At no time during the appeal period has the Veteran's 
sinusitis been manifested by greater disability than 
contemplated by the currently assigned rating under the 
designated diagnostic code.  Accordingly, staged ratings are 
not in order and the assigned rating is appropriate for the 
entire period of the Veteran's appeal.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

II.  Migraine Headaches

The Veteran's migraine headaches are assigned a 10 percent 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which 
provides that migraine headaches are rated based upon their 
frequency and severity.  A 10 percent rating is warranted for 
migraines with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent evaluation is 
warranted for migraines with very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

The medical evidence of record indicates that the Veteran 
experiences headaches twice every three months.  
Specifically, VA treatment records from November 2005 and May 
2006 indicate that the Veteran gets a migraine every month 
and a half.  They are usually left-sided and are accompanied 
by nausea and photophobia.  In November 2005 it was noted 
that the Veteran was only using Zomig.  Therefore, Cafergot 
was prescribed.  Follow-up was suggested in six months.  A 
May 2006 VA treatment record notes that since the last visit 
in November, the Veteran's headaches do not occur as often.  
The last headache was two weeks earlier.  Cafergot was noted 
to have helped.

A November 2006 VA neurology note indicates that the Veteran 
has had headaches less often than she used to.  Her last one 
was two weeks earlier.  She described her headaches as being 
unilateral.  They are throbbing pain type headaches which are 
associated with nausea.  The headaches last for hours and are 
improved by sleep.  She has related photophobia and 
phonophobia.  She said that she has one or two migraines in a 
month.  She also stated that she gets migraines every month 
and a half.  Neurological exam was normal.  The plan included 
continuing Cafergot for a single attack.  It was noted that 
the number of migraines was still below three per month.  The 
Veteran was instructed to return in six months.  

A May 6, 2008 VA neurology treatment note indicates the 
Veteran's complaint of a worsening headache, which was 
described as constant for the whole month.  Depakote was 
prescribed.  Follow-up appointments in June 2008 indicate 
that the Depakote helped about 25 percent.

The report of a June 2008 VA examination notes that the 
Veteran complained of more frequent, longer, and worse 
migraine headaches.  She recently changed medication to 
Depakote because of the daily nature of the headaches.  
Headaches were noted to last three to four hours.  They are 
accompanied by nausea, photophobia, phonophobia, and 
occasional aura.  The Veteran must lie down in a quiet, dark 
room, and she is very dysfunctional for this time.  Since 
being on Depakote, the Veteran indicated that her migraine 
headaches are a little bit lighter, but not too much.  

The evidence shows that prior to May 6, 2008, the Veteran was 
experiencing approximately one headache every month and a 
half.  Although there seems to be several different 
assessments of the frequency of the headaches, one headache 
every month and a half is the most consistent assessment.  It 
was noted that the headaches were less frequent than they 
used to be.  However, the headaches increased and became 
almost daily for a month, as evidenced by the VA treatment 
record dated on May 6, 2008.  Because of this, a new 
medicine, Depakote, was prescribed.  This was noted to have 
helped only somewhat.  Therefore, prior to May 6, 2008, the 
currently assigned 10 percent rating is warranted.  However, 
beginning on May 6, 2008, a 30 percent rating, but no higher, 
is warranted, as there is no evidence of very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  



III.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his/her education and occupational 
experience, by reason of his/her service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Disabilities resulting from a common etiology or a 
single accident will be considered as one disability.  38 
C.F.R. § 4.16(a)(1).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
advancing age may be considered.

The Veteran is service-connected for narcolepsy, evaluated as 
40 percent disabling; degenerative disc disease of the lumbar 
spine, evaluated as 20 percent disabling; impingement of the 
left shoulder, evaluated as 10 percent disabling; 
degenerative disc disease of the cervical spine, evaluated as 
10 percent disabling; migraine headaches, evaluated as 30 
percent disabling (as of May 6, 2008); radiculopathy of the 
right lower extremity, evaluated as 10 percent disabling, 
fibroids, evaluated as 10 percent disabling; and sinusitis, 
evaluated as noncompensable.  The combined evaluation for all 
service-connected disabilities is 80 percent (as of May 6, 
2008).  Therefore, the Veteran meets the minimum schedular 
criteria for a TDIU.

With respect to whether the Veteran is unemployable due to 
her service-connected disabilities, the Board notes that the 
Veteran has stated that she last worked in February 2003 as a 
fork lift operator.  She also indicated that she has not been 
employed since March 2005.  Thereafter, she stated that she 
has been unable to find a new job due to the difficulties 
with her narcolepsy.  She indicated in a June 2005 statement 
that she submitted numerous job applications with no success.  
The Veteran has a high school education and one year of 
college.  

There are several opinions regarding the Veteran's 
employability.  Notably, in a July 2008 VA examination 
report, the examiner stated that the Veteran's 
musculoskeletal problems substantially limit her ability to 
perform many tasks that would be expected of gainful 
employment.  This includes lifting more than five pounds for 
more than one third of a day, climbing, bending, kneeling, 
and balancing.  These activities in combination with her 
narcolepsy and headaches would put her and others at risk for 
injury.  She would be able to sit for one third of the day 
but she should be allowed breaks at 15 minute intervals to 
move and stretch.  The examiner further stated that the 
Veteran's focus appears poor, which would also be detrimental 
to her working.  

Another July 2008 VA examiner noted that although the Veteran 
has multiple conditions (left rotator cuff tendinopathy, 
lumbar spine and cervical spine problems with radiculopathy), 
she should be able to perform light and sedentary duty 
without difficulty.  A July 2008 VA mental health examiner 
indicated that the Veteran's mental health problems affect 
her employability.  A June 2008 VA examiner noted that the 
Veteran's employability seems to be impacted by her 
narcolepsy, depression, and orthopedic/rheumatologic 
problems.  

The evidence clearly shows that the Veteran has been 
unemployed for several years.  As indicated above, however, 
unemployment does not necessarily equate with unemployability 
on account of service-connected disabilities.  Based on a 
review of the entire record, the Board is persuaded that the 
increased severity of the service-connected migraine 
headaches, in conjunction with the functional impairment 
associated with the remaining service-connected disabilities, 
has effectively prevented the Veteran from gaining and 
retaining gainful employment. Resolving all doubt in his 
favor, TDIU is warranted as of the date of the increase in 
severity of the migraine headaches, May 6, 2008.

IV.  Other Considerations

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

The Board has also considered whether, prior to May 6, 2008, 
the Veteran's disabilities presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the Veteran's 
sinusitis and migraine headaches, in and of themselves, have 
not been shown to objectively interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Therefore, the Board finds that 
the criteria for submission for consideration of an extra-
schedular rating are not met.




ORDER

Entitlement to an initial compensable rating for sinusitis is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches prior to May 6, 2008, is denied.

Entitlement to an initial rating of 30 percent for migraine 
headaches beginning on May 6, 2008, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to a TDIU as of May 6, 2008, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


